Exhibit 21 SUBSIDIARIES OF THE REGISTRANT 1. HuntMountain Resources, LTD, a wholly-owned Canadian subsidiary. 2. HuntMountain Investments, LLC, a wholly-owned limited liability company. 3. Cerro CazadorMexico S.A. De C.V., a wholly-ownedMexican subsidiary. 4. Hunt Mining Corp., previously known as Sinomar Capital Corporation, 65% owned by HuntMountain Resources and 4% owned by HuntMountain Investments 5. Hunt Gold USA, LLC, a wholly-owned Canadian subsidiary of Hunt Mining Corp., previously known as Sinomar Capital Corp. 6. 1494716 Alberta, Ltd. a wholly-owned Canadian subsidiary of Hunt Mining Corp., previously known as Sinomar Capital Corp. 7. Cerro Cazador S.A., an Argentine subsidiary 95% owned by Hunt Mining Corp., previously known as Sinomar Capital Corp. and 5% owned by 1494716 Alberta, Ltd.
